Per Curiam:
On December 12, 1914, at about 7:30 in the evening, defendant was driving a farm wagon with two horses along a public road, running between Oyster Bay and Bayville. A motor car passing along this road met the defendant’s team, which had no lights, so that the two vehicles collided. The shaft of the cart passed through the motor car’s windshield, injuring the driver and another in the car.
The evidence warranted the jury in finding that the accident was because defendant drove on the wrong side of the road.
Was this a violation of section 43 of the Penal Law ? This is the familiar provision which makes a misdemeanor any willful and wrongful act which seriously injures the person or property of another, or which seriously disturbs or endangers the public peace or health, or which openly outrages public decency, for which no other punishment is expressly prescribed.
This defendant negligently drove on the wrong side of the highway, which resulted in injury to person and property. *448But this section of the Penal Law requires that the injuring act shall be willful. There must exist an intention designedly and purposely to cause injury. Not every intentional act is willful. It must be with wrongful purpose, or with a design to injure another, or one committed out of mere wantonness or lawlessness. (Wass v. Stephens, 128 N. Y. 123, 128.) Driving on the left side of the highway is not a nuisance, and does not violate section 1530 of the Penal Law.
The conviction in People v. Darragh (141 App. Div. 408), cited on this point, is not applicable. Darragh was operating a motor car at high speed in a closely built up section of the city. He drove into a crowd of boys and killed one. He was rightly convicted, since his excessive speed was a misdemeanor (Highway Law [Consol. Laws, chap. 25; Laws of 1909, chap. 30], §§ 291, 301), giving to his act of running down the boy the character of manslaughter. (Penal Law, § 1050, subd. 1.) But driving on the left side of a road- is not a misdemeanor. It subjects the offender only to a civil penalty of five dollars to be recovered by the party injured, in addition to the damages caused by such violation. (Highway Law, §§ 326, 332.) Modern traffic conditions upon country roads at night may well call for more strict regulations to prevent collision, but this consideration is for the Legislature. A civil penalty having been affixed for driving on the wrong side of the road, that infraction is not subject to prosecution under the Penal Law.
The judgment of conviction of the Court of Special Sessions and order of the County Court of Nassau county affirming said conviction should, therefore, be reversed, and the defendant discharged.
Jenks,' P. J., Thomas, Carr, Bioh and Putnam, JJ., concurred.
Judgment of conviction of the Court of Special Sessions and order of the County Court of Nassau county affirming said conviction reversed, and defendant discharged.